PER CURIAM:
Lucy Jenkaa Badoh, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals. The order in question affirmed a ruling of the immigration judge denying Badoh’s motion for reconsideration of the denial of her motion to reopen. We have reviewed the administrative record and the *701Board’s order and find that the Board did not abuse its discretion in affirming the immigration judge’s decision. See INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992).
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED